NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DARLENE FREEMAN, as Personal       )
Representative of the Estate of JERRY
                                   )
FREEMAN, deceased, and DARLENE     )
FREEMAN, individually,             )
                                   )
         Appellant,                )
                                   )
v.                                 )            Case No. 2D17-2746
                                   )
EDGAR D. RAMIREZ-PAGAN, M.D., and )
FLORIDA MEDICAL CLINIC, P.A., a    )
Florida Corporation,               )
                                   )
         Appellees.                )
___________________________________)

Opinion filed March 14, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Andrew Wellman, Chris M. Limberopoulos,
and Kevin Sparkman of The Florida Law
Group, Tampa, for Appellant.

Mark E. McLaughlin and Scott B. Johnson
of Beytin, McLaughlin, McLaughlin,
O'Hara, Bocchino & Bolin, P.A., Tampa,
for Appellees.



PER CURIAM.
           Affirmed. See Univ. of Miami v. Francois, 76 So. 3d 360 (Fla. 3d DCA

2011).



SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.




                                      -2-